



Exhibit 10.35


EMPLOYMENT AGREEMENT (the “Agreement”) dated as of November 30, 2018, between
Tribune Media Company, a Delaware corporation (the “Company”), and Chandler
Bigelow (“Executive”).
WHEREAS, the Company and Executive desire to enter into a written employment
agreement effective as of January 1, 2019 (the “Effective Date”) to reflect the
terms upon which Executive shall provide services to the Company from and after
the Effective Date.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto agree as set forth
below:
1.Term; Certain Definitions. (a) The term of Executive’s employment under this
Agreement (the “Term”) shall be effective as of the Effective Date and shall
continue until December 31, 2020 (the “Term Expiration Date”). Executive’s
employment under this Agreement may be terminated earlier than the Term
Expiration Date at any time pursuant to the provisions of Section 4 below.


(a)Capitalized terms not defined in this Agreement shall have the meanings given
such terms on Annex A.


2.Title and Duties. During the Term, Executive’s title shall be Executive Vice
President, Chief Financial Officer. Executive will have such duties and
responsibilities customarily exercised by an individual serving in such a
capacity, together with such other duties and responsibilities consistent with
Executive’s position as reasonably assigned to Executive from time to time by
the Company. Executive shall report directly to the Chief Executive Officer of
the Company. During the Term, upon request, Executive shall serve as an officer
and/or director of one or more subsidiaries of the Company.


3.Compensation and Related Matters. (a) Base Salary. During the Term, for all
services rendered to the Company hereunder, Executive shall receive an annual
base salary (“Base Salary”) at an initial rate of $700,000, payable in
accordance with the Company’s applicable payroll practices. Base Salary may be
increased (but not decreased) on an annual basis as determined by the Company in
its sole discretion. References in this Agreement to “Base Salary” shall be
deemed to refer to the most recently effective annual base salary rate.


(a)Annual Bonus/Deferred MIP. (i) During the Term, Executive shall be eligible
for an annual bonus award determined by the Company in respect of each fiscal
year during Executive’s term of employment with the Company (the “Annual
Bonus”). The target Annual Bonus for each fiscal year shall be $700,000 (the
“Target Bonus”), with the actual Annual Bonus payable being based upon the level
of achievement of reasonably attainable annual Company and individual
performance objectives for such fiscal year, as determined by the Company and
communicated to Executive’s. Except as set forth otherwise herein, the Annual
Bonus shall be paid at the same time as annual bonuses are generally payable to
other senior executives of the Company, subject to Executive’s continuous
employment with the Company through the end of the year with respect to which
such Annual Bonus relates, subject to Section 4 below.


(i)Notwithstanding anything herein to the contrary, Executive shall remain
entitled to receive any benefits that may be due Executive under the Second
Amended and Restated Tribune Company Rabbi Trust Agreement for Chandler Bigelow
III, and the Management Incentive Plan Rabbi Trust No. 1 (the “Deferred MIP
Benefits”), as and when payable in accordance with the terms governing such
benefits.






--------------------------------------------------------------------------------





(b)Grant of Equity-Based Awards.


(i)Ongoing Grants. During each year of the Term, Executive shall be granted a
combination of restricted stock units in respect of the Company’s Class A common
stock (“RSUs”) and performance share units in respect of the Company’s Class A
common stock (“PSUs”), such awards having an aggregate fair value, each year,
equal to $1,000,000 (based on the fair market value of the Company’s Class A
common stock on the date of grant). The equity award each year shall be divided
among the two types of awards as follows: RSUs - 60%; and PSUs - 40%. Each grant
of RSUs shall vest in equal annual installments over four (4) years. The
Compensation Committee of the Board of Directors of the Company shall establish
the PSU performance criteria, including the performance period relating to the
grant. The RSUs and PSUs shall be subject to such other terms as set forth in
the applicable grant agreement and in the underlying equity plan as adopted by
the Company.


(ii)Supplemental Sign-on Grant. On or within ninety (90) days following the date
Executive signs and returns this Agreement to the Company, Executive shall be
granted a supplemental award of PSUs having an aggregate fair value equal to
$1,200,000 (based on the fair market value of the Company’s Class A common stock
on the date of this Agreement) (the“Supplemental PSUs”), on the terms and
conditions set forth on Exhibit B hereto (the “Supplemental PSU Agreement”). The
Supplemental PSUs shall immediately vest if, during the Term, the closing price
of the Company’s Class A common stock on the New York Stock Exchange equals or
is greater than $45.00 on each day during any period of fifteen (15) consecutive
trading days ending on the Term Expiration Date, subject to the Executive’s
continuous employment through such period. Unless otherwise expressly provided
in this Agreement, references in this Agreement to “PSUs” shall not refer to the
Supplemental PSUs. For the avoidance of doubt, the Supplemental PSUs are in
addition to, and not in lieu of any of, the equity awards to be granted under
Section 3(c)(i), and the value of the Supplemental PSUs shall not be taken into
account in determining any equity awards to be granted under Section 3(c)(i)
above.


(c)Benefits and Perquisites. During the Term, Executive shall be entitled to
participate in the benefit plans and programs (including without limitation,
vacation, health insurance, dental insurance, life insurance and 401(k) plan)
and receive perquisites, commensurate with Executive’s position, that are
provided by the Company from time to time for its senior executives, subject to
the terms and conditions of such plans and programs, provided that nothing
herein shall limit the Company’s ability to amend, modify or terminate any such
plans or programs. Executive’s vacation entitlement will be four (4) weeks per
calendar year of the Term.


(d)Business Expense Reimbursements. During the Term, the Company shall promptly
reimburse Executive for his reasonable and necessary business expenses in
accordance with its then-prevailing policies and procedures for expense
reimbursement (which shall include appropriate itemization and substantiation of
expenses incurred).


(e)Indemnification. Executive will be entitled to indemnification and prompt
advancement of legal fees, costs, and expenses, on the same terms as
indemnification and advancement are made available to other senior executives of
the Company, whether through the Company’s bylaws or otherwise. During
Executive’s employment with the Company and for six years thereafter, Executive
shall be entitled to the same directors’ and officers’ liability insurance
coverage that the Company provides generally to its directors and officers, as
may be altered from time to time for such directors and officers.


4.Termination of Employment. (a) Executive’s employment with the Company may be
terminated by the Company or Executive at any time for any reason, in connection
with which Executive will, except as set forth expressly below, be entitled only
to the Accrued Entitlements, and except as set forth below, all then-unvested
equity awards held by Executive shall be forfeited for no consideration.


(a)In the event that, during the Term, Executive’s employment is (A) terminated
by the Company without Cause (other than due to death or Disability) or (B)
terminated by Executive with Good Reason, Executive will be entitled to the
following benefits in addition to the Accrued Entitlements:


2

--------------------------------------------------------------------------------





(i)A cash severance amount (the “Cash Severance Benefit”) equal to the sum of
two (2) times (x) Executive’s Base Salary plus (y) the amount of Executive’s
Target Bonus, which amount shall be paid to Executive in substantially equal
installments consistent with the Company’s payroll practices during the
twenty-four (24) month period immediately following such termination (the
“Severance Period”).


(ii)Continuation of any health and dental insurance benefits under the terms of
the applicable Company benefit plans during the Severance Period, subject to the
Company’s continuing to provide such insurance benefits for its employees and to
Executive’s payment of the cost of such benefits to the same extent that active
employees of the Company are required to pay for such benefits from time to
time; provided, however, that such continuation coverage shall end earlier upon
Executive’s becoming eligible for comparable coverage under another employer’s
benefit plans; provided, further, that to the extent that the provision of such
continuation coverage is not permitted under the terms of the Company benefit
plans or would result in an adverse tax consequence to the Company under the
Patient Protection and Affordable Care Act or other applicable law, the Company
may alternatively provide Executive with a cash payment in an amount equal to
the applicable COBRA premium that Executive would otherwise be required to pay
to obtain COBRA continuation coverage for such benefits for such period (minus
the cost of such benefits to the same extent that active employees of the
Company are required to pay for such benefits from time to time).


(iii)(A) Any nonqualified stock options in respect of the Company’s Class A
common stock (“Options”) and RSUs granted prior to the date of termination that
would have vested over the two-year period following such termination shall
automatically vest upon the effective date of Executive’s termination of
employment; (B) all vested Options shall remain exercisable for a twelve month
period following the date of termination and (C) with respect to each
outstanding PSU grant (other than the Supplemental PSUs) that is unvested on the
date of termination, a prorated number of PSUs (a “Prorated PSU Amount”) shall
vest after the applicable performance period, determined by multiplying (x) the
number of PSUs in such grant that would have vested based on actual performance
of the applicable performance period had Executive then continued to be employed
by the Company by (y) the ratio of the number of days in the applicable
performance period during which Executive was employed by the Company compared
to the total number of days in the applicable performance period.


(iv)Payment of any earned but unpaid Annual Bonus, if any, for the calendar year
prior to the calendar year in which such termination of employment occurs.
Additionally, with respect to the annual bonus payable under Section 3(b) for
the period of his services in the year in which such event occurs, in the event
of a Change in Control or an Anticipatory CIC Termination, Executive shall be
treated no less favorably than other participants in the applicable Company
annual bonus plan who are employed on the date of the Change in Control with
respect to their services in the same year.


(b)If Executive’s employment is terminated during the Term due to death or by
the Company due to Disability, then, in addition to the Accrued Entitlements,
Executive shall be entitled to receive an amount, payable within 90 days
following termination, equal to Executive’s Target Bonus multiplied by a
fraction, the numerator of which is the number of days worked in such year and
the denominator of which is 365.


(c)In addition to the payments and benefits otherwise provided under this
Section 4, if a Change in Control shall occur during the Term and within the two
(2) year period immediately following the Change in Control, Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability) or by Executive for Good Reason, all unvested Options, RSUs and
PSUs (other than the Supplemental PSUs) then held by Executive shall
automatically vest in full (which, for the avoidance of doubt, in the case of
PSUs shall be the target amount) upon the effective date of Executive’s
termination of employment. If Executive’s employment terminates due to an
Anticipatory CIC Termination, then all equity-based awards that would otherwise
have been forfeited by Executive in connection with such termination of
employment, including, without limitation,


3

--------------------------------------------------------------------------------





the Supplemental Restricted Stock (as defined below) and the Supplemental PSUs
(the “Contingent Vesting Awards”), shall remain outstanding and become vested,
if at all, on the date on which the transaction contemplated pursuant to the
related Transaction Agreement (or a transaction that supersedes such
transaction) is consummated (the “Related Change in Control”) occurs. If no
Related Change in Control occurs within the earlier to occur of (i) the first
anniversary of the date of Anticipatory CIC Termination and (ii) the Term
Expiration Date, then all Contingent Vesting Awards shall be forfeited upon the
earlier to occur of such dates.


(d)In the event that Executive terminates his employment for any reason within
60 days following the Term Expiration Date, (x) with respect to any then
outstanding RSUs, Executive shall be credited with two additional years of
vesting service and (y) the Prorated PSU Amount of each outstanding PSU grant
(other than the Supplemental PSUs) that is then unvested shall vest and become
payable to Executive after the applicable performance period. In the event that
Executive’s employment is terminated following the Term Expiration Date for any
reason, other than by the Company for Cause, Executive shall be paid his Annual
Bonus in respect of the 2020 fiscal year, based on actual performance, at the
time the Annual Bonus otherwise would have been paid under Section 3(b) above.


(e)Notwithstanding anything else in this Section 4 or elsewhere in this
Agreement to the contrary, except as expressly provided herein, the exclusive
treatment upon a Change in Control or Executive’s termination of employment of
the shares of Restricted Stock that were converted from the RSUs granted under
the Restricted Stock Unit Agreement, dated as of April 27, 2017, between the
Executive and the Company (the “Supplemental Restricted Stock” and such
agreement, the “Supplemental RSU Agreement”)) shall be the treatment provided in
the Supplemental RSU Agreement (and, for the avoidance of doubt, references in
this Agreement to “RSUs” shall not refer to the Supplemental Restricted Stock).


(f)Notwithstanding anything herein to the contrary, Executive’s entitlement to
the payment and benefits set forth in Section 4(b), 4(c), 4(d) and 4(e) above,
other than the Accrued Entitlements, shall be (A) conditioned upon Executive’s
having provided an irrevocable waiver and release of claims in favor of the
Company, its predecessors and successors, and all of the respective current or
former directors, officers, employees, shareholders, partners, members, agents,
or representatives of any of the foregoing (collectively, the “Released
Parties”), substantially in the form attached hereto as Exhibit A, that has
become effective in accordance with its terms within 55 days following the
termination of Executive’s employment (the “Release Condition”), (B) subject to
Executive’s continued compliance in all material respects with the terms of this
letter, including all exhibits hereto, and (C) subject to Section 22 below.


5.Noncompetition and Nonsolicitation.


(a)Executive agrees that Executive shall not, directly or indirectly, without
the prior written consent of the Company:


(i)while an employee of the Company and, if Executive is terminated during the
Term, within the two-year period following the termination, engage in activities
or businesses on behalf of any (x) independent non-network local broadcast group
that competes directly with the Company and its subsidiaries, and any other
affiliates of the Company or (y) multi-channel video programming distributor
with a carriage contract that expires or is scheduled to expire within 24 months
after the Effective Date (an “MVPD”) (including, in each case, without
limitation, by owning any interest in, managing, controlling, participating in,
consulting with, advising, rendering services for, or in any manner engaging in
the business of owning, operating or managing any such independent non-network
local broadcast group or MVPD), in any geographic location in which the Company
engages (or in which the Company has been actively planning to engage) as of the
date of termination of Executive’s employment (collectively, “Competitive
Activities”), or assist any Person in any way to do, or attempt to do, anything
prohibited by this Section 5(a); provided, however, that the foregoing shall not
prevent Executive from providing services as a consultant, employee, advisor, or
otherwise with a Person that engages in Competitive Activities, if such service
relationship is restricted solely to one or more portions of the operations and
businesses of


4

--------------------------------------------------------------------------------





such Person, such portions do not engage in Competitive Activities, and
Executive undertakes not to, and does not, have any discussions with, or
participate in, the governance, management or operations of such Person or any
business segments thereof that engage in Competitive Activities; or


(ii)while an employee of the Company and, if Executive is terminated during the
Term, within the two-year period following the termination, (A) solicit, recruit
or hire, or attempt to solicit, recruit or hire, any employees of the Company or
persons who have worked for the Company during the 12 month period immediately
preceding such solicitation, recruitment or hiring or attempt thereof (other
than Executive’s secretary/executive assistant); (B) intentionally interfere
with the relationship of the Company with any person or entity who or which is
employed by or otherwise engaged to perform services for, or any customer,
client, supplier, developer, subcontractor, licensee, licensor or other business
relation of, the Company; or (C) assist any person or entity in any way to do,
or attempt to do, anything prohibited by clause (A) or (B) above; provided that
the preceding clause (A) shall not prohibit Executive from (x) conducting a
general solicitation made by means of a general purpose advertisement not
specifically targeted at employees or other persons or entities described in
clause (A) or (y) soliciting or hiring any employee or other person or entity
described in clause (A) who is referred to Executive by search firms, employment
agencies or other similar entities, provided that such firms, agencies or
entities have not been instructed by Executive to solicit any such employee or
person or entity or category thereof.


The periods during which the provisions of this Section 5(a) apply shall be
tolled during (and shall be deemed automatically extended by) any period in
which Executive is in violation of the provisions of this Section 5(a), to the
extent permitted by law. The provisions of Section 5(a)(i) above shall not be
deemed breached as a result of Executive’s passive ownership of: (i) less than
an aggregate of 2% of any class of securities of an entity engaged, directly or
indirectly, in Competitive Activities, so long as Executive does not actively
participate in the business of such entity; provided, however, that such
securities are listed on a national securities exchange; or (ii) less than an
aggregate of 1% in value of any instrument of indebtedness of an entity engaged,
directly or indirectly, in Competitive Activities.
(b)Executive acknowledges that the Company has a legitimate business interest
and right in protecting its Confidential Information (as defined below),
business strategies, employee and customer relationships and goodwill, and that
the Company would be seriously damaged by the disclosure of Confidential
Information and the loss or deterioration of its business strategies, employee
and customer relationships and goodwill. Executive acknowledges that Executive
is being provided with significant consideration (to which Executive is not
otherwise entitled) to induce Executive to enter into this Agreement. In light
of the foregoing, and the Company’s and Executive’s mutual understanding that in
the course of Executive’s duties with the Company Executive will acquire
Confidential Information that would be of significant benefit to a subsequent
employer that competes with the Company, Executive expressly acknowledge and
agree that each and every restraint imposed by this Section 5 is reasonable with
respect to subject matter, time period and geographical area. For purposes of
this Section 5, references to the Company shall include its subsidiaries and any
affiliates of the Company that are controlled by the Company.


6.Nondisclosure of Confidential Information. (a) Executive acknowledges that
Executive has and shall become familiar with the Company’s Confidential
Information (as defined below), including trade secrets. Executive acknowledges
that the Confidential Information obtained by Executive while employed by the
Company is the property of the Company. Therefore, Executive agrees that
Executive shall not disclose to any unauthorized person or entity or use for
Executive’s own purposes any Confidential Information without the prior written
consent of the Company, unless and to the extent that the aforementioned matters
become generally known to and available for use by the public other than as a
result of Executive’s acts or omissions in violation of this Section 6;
provided, however, that if Executive receives a request to disclose Confidential
Information pursuant to a deposition, interrogation, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, Executive may disclose
only that portion of the Confidential Information which is legally required to
be disclosed. Notwithstanding anything in this Agreement to the contrary, this
Section 6 does not prohibit Executive from providing truthful testimony or
accurate information in


5

--------------------------------------------------------------------------------





connection with any investigation being conducted into the business or
operations of the Company by any government agency or other regulator that is
responsible for enforcing a law on behalf of the government or otherwise
providing information to the appropriate government regulatory agency or body
regarding conduct or action undertaken or omitted to be taken by the Company
that Executive reasonably believe is illegal or in material non-compliance with
any financial disclosure or other regulatory requirement applicable to the
Company. Executive’s obligations under this Section 6 shall continue beyond the
termination of Executive’s employment with the Company and expiration of the
Term.


(a)For purposes of this Section 6, “Confidential Information” means information,
observations and data concerning the business or affairs of the Company,
including, without limitation, all business information (whether or not in
written form) which relates to the Company, or its customers, suppliers or
contractors or any other third parties in respect of which the Company has a
business relationship or owes a duty of confidentiality, or their respective
businesses or products, and which is not known to the public generally other
than as a result of Executive’s breach of this Section 6, including but not
limited to: technical information or reports; formulas; trade secrets; unwritten
knowledge and “know-how”; operating instructions; training manuals; customer
lists; customer buying records and habits; product sales records and documents,
and product development, marketing and sales strategies; market surveys;
marketing plans; profitability analyses; product cost; long-range plans;
information relating to pricing, competitive strategies and new product
development; information relating to any forms of compensation or other
personnel-related information; contracts; and supplier lists. Confidential
Information will not include such information known to Executive prior to
Executive’s involvement with the Company or information rightfully obtained from
a third party (other than pursuant to a breach by Executive of this Section 6).
In addition, Confidential Information will not include any information relating
to the period before the Company’s filing for protection under chapter 11 of
title 11 of the United States Code in the United States Bankruptcy Court of the
District of Delaware (the “Bankruptcy”) to the extent that such information is,
at the time of disclosure by Executive, subject to a protective order in
connection with pending Bankruptcy-related litigation. Without limiting the
foregoing, Executive agrees to keep confidential the existence of, and any
information concerning, any dispute between Executive and the Company, except
that Executive may disclose information concerning such dispute to the court
that is considering such dispute or to Executive’s legal counsel (provided that
such counsel agrees not to disclose any such information other than as necessary
for the prosecution or defense of such dispute).


(b)Executive is hereby notified in accordance with the Federal Defend Trade
Secrets Act that Executive will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or if the disclosure of a trade
secret is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If Executive files a lawsuit for retaliation
against the Company for reporting a suspected violation of law, Executive may
disclose the Company’s trade secrets to his attorney and use the trade secret
information in the court proceeding if Executive files any document containing
the trade secret under seal and does not disclose the trade secret, except
pursuant to court order.


7.Return of Property. Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by Executive
while an employee of the Company (including but not limited to Confidential
Information and Inventions (as defined below)) are and shall remain the property
of the Company, and Executive shall immediately return such property to the
Company upon the termination of Executive’s employment and, in any event, at the
Company’s request and subject to inspection in accordance with applicable
Company employee policies generally; provided, that Executive shall be permitted
to retain a copy of Executive’s contacts/rolodex and personal files.
8.Intellectual Property Rights. (a) Executive agrees that the results and
proceeds of Executive’s services for the Company (including, but not limited to,
any trade secrets, products, services, processes,


6

--------------------------------------------------------------------------------





know-how, designs, developments, innovations, analyses, drawings, reports,
techniques, formulas, methods, developmental or experimental work, improvements,
discoveries, inventions, ideas, source and object codes, programs, matters of a
literary, musical, dramatic or otherwise creative nature, writings and other
works of authorship) resulting from services performed while an employee of the
Company and any works in progress, whether or not patentable or registrable
under copyright or similar statutes, that were made, developed, conceived or
reduced to practice or learned by Executive, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company shall
be deemed the sole owner throughout the universe of any and all trade secret,
patent, copyright and other intellectual property rights (collectively,
“Proprietary Rights”) of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, with the right
to use the same in perpetuity in any manner the Company determines in its sole
discretion, without any further payment to Executive whatsoever. If, for any
reason, any of such results and proceeds shall not legally be a
work-made-for-hire and/or there are any Proprietary Rights which do not accrue
to the Company under the immediately preceding sentence, then Executive hereby
irrevocably assign and agree to assign any and all of Executive’s right, title
and interest thereto, including any and all Proprietary Rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner determined by
the Company without any further payment to Executive whatsoever. As to any
Invention that Executive is required to assign, Executive shall promptly and
fully disclose to the Company all information known to Executive concerning such
Invention.


(a)Executive agrees that, from time to time, as may be requested by the Company
and at the Company’s sole cost and expense, Executive shall do any and all
things that the Company may reasonably deem useful or desirable to establish or
document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including the execution of appropriate copyright and/or patent
applications or assignments. To the extent that Executive has any Proprietary
Rights in the Inventions that cannot be assigned in the manner described above,
Executive unconditionally and irrevocably waives the enforcement of such
Proprietary Rights. This Section 8(b) is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being Executive’s employer. Executive further agrees
that, from time to time, as may be requested by the Company and at the Company’s
sole cost and expense, Executive shall assist the Company in every proper and
lawful way to obtain and from time to time enforce Proprietary Rights relating
to Inventions in any and all countries. Executive shall execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and enforcing such Proprietary
Rights and the assignment thereof. In addition, Executive shall execute, verify
and deliver assignments of such Proprietary Rights to the Company or its
designees. Executive’s obligations under this Section 8 shall continue beyond
the termination of Executive’s employment with the Company and expiration of the
Term.


(b)Executive hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, that Executive now or may hereafter have for infringement
of any Proprietary Rights assigned hereunder to the Company.


9.Nondisparagement. While employed by the Company and at all times thereafter,
Executive shall not, whether in writing or orally, disparage the Company, or
their predecessors and successors, or any of the current or former directors,
officers, employees, shareholders, partners, members, agents or representatives
of any of the foregoing, with respect to any of their respective past or present
activities; or otherwise publish (whether in writing or orally) statements that
tend to portray any of the aforementioned parties in an unfavorable light;
provided that nothing herein shall or shall be deemed to prevent or impair
Executive from testifying truthfully in any legal or administrative proceeding
if such testimony is compelled or requested (or otherwise complying with legal
requirements) or from filing or presenting truthful statements in any legal or
administrative proceeding in which Executive is named as a defendant.
10.Remedies and Injunctive Relief. Executive acknowledges that a violation by
Executive of any of the covenants contained in Sections 5, 6, 7, 8 or 9 would
cause irreparable damage to the Company in an


7

--------------------------------------------------------------------------------





amount that would be material but not readily ascertainable, and that any remedy
at law (including the payment of damages) would be inadequate. Accordingly,
Executive agrees that, notwithstanding any provision of Sections 5, 6, 7, 8 or 9
to the contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage and without the requirement to post bond)
to injunctive relief (including temporary restraining orders, preliminary
injunctions and/or permanent injunctions) in any court of competent jurisdiction
for any actual or threatened breach of any of the covenants set forth in
Sections 5, 6, 7, 8 or 9 in addition to any other legal or equitable remedies it
may have. The preceding sentence shall not be construed as a waiver of the
rights that the Company may have for damages under Sections 5, 6, 7, 8 or 9 or
otherwise, and all of the Company’s rights shall be unrestricted, and
notwithstanding the fact that any such provision may be determined not to be
subject to specific performance, the Company will nevertheless be entitled to
seek to recover monetary damages as a result of Executive’s breach of such
provision.


11.Representations of Executive; Advice of Counsel. (a) Executive represents,
warrants and covenants that as of the Effective Date: (i) Executive has the full
right, authority and capacity to enter into this Agreement and perform
Executive’s obligations hereunder, (ii) Executive is not bound by any agreement
that conflicts with or prevents or restricts the full performance of Executive’s
duties and obligations to the Company hereunder during or after the Term, (iii)
the execution and delivery of this Agreement shall not result in any breach or
violation of, or a default under, any existing obligation, commitment or
agreement to which Executive is subject and (iv) Executive possesses any
licenses or certifications necessary for Executive to perform his duties
hereunder and commencement of employment with the Company shall not be a breach
of such representation).


(a)Prior to execution of this Agreement, Executive was advised by the Company of
Executive’s right to seek independent advice from an attorney of Executive’s own
selection regarding this Agreement. Executive acknowledges that Executive has
entered into this Agreement knowingly and voluntarily and with full knowledge
and understanding of the provisions of this Agreement after being given the
opportunity to consult with counsel. Executive further represents that in
entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.


12.Withholding. The Company may deduct and withhold from any amounts payable
hereunder such federal, state, local, non-U.S., or other taxes as are required
to be withheld pursuant to any applicable law or regulation.


13.Assignment. (a) This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive, except for
the assignment by will or the laws of descent and distribution, and any
assignment in violation of this Agreement shall be void. The Company may only
assign this Agreement, and its rights and obligations hereunder, in accordance
with the terms of Section 13(b) hereof, or to an affiliate of the Company,
provided that any such assignee expressly agrees to assume in writing and
perform all obligations of the Company hereunder.


(a)This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction, and, in the event of Executive’s
death, Executive’s estate and heirs in the case of any payments due to Executive
hereunder). Executive acknowledges and agrees that all of Executive’s covenants
and obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and its successors
and assigns.


(b)In the event of Executive’s death before payments that have been earned by
Executive under this Agreement have been paid to Executive, the Company shall
pay to the Executive’s surviving spouse or, if different, the Executive’s
designated beneficiary (or, if no spouse is then surviving and no beneficiary
has been


8

--------------------------------------------------------------------------------





designated by the Executive, to the Executive’s estate) all such payments at the
times that such payments were due to be paid to Executive.


14.Governing Law; No Construction Against Drafter. This Agreement shall be
deemed to be made in the State of New York, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of New York without regard to its principles
of conflicts of law. No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party’s
having or being deemed to have structured or drafted such provision.


15.Consent to Jurisdiction; Waiver of Jury Trial. (a) Except as otherwise
specifically provided herein, Executive and the Company each hereby irrevocably
submits to the exclusive jurisdiction of the federal courts located within the
Borough of Manhattan (or, if subject matter jurisdiction in such courts is not
available, in any state court located within the Borough of Manhattan) over any
dispute arising out of or relating to this Agreement. Except as otherwise
specifically provided in this Agreement, the parties undertake not to commence
any suit, action or proceeding arising out of or relating to this Agreement in a
forum other than a forum described in this Section 15(a); provided, however,
that nothing herein shall preclude the either party from bringing any suit,
action or proceeding in any other court for the purposes of enforcing the
provisions of this Section 15 or enforcing any judgment obtained by either
party.


(a)The agreement of the parties to the forum described in Section 15(a) is
independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 15(a), and the
parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 15(a) shall be conclusive and binding upon
the parties and may be enforced in any other jurisdiction.


(b)The parties hereto irrevocably consent to the service of any and all process
in any suit, action or proceeding arising out of or relating to this Agreement
by the mailing of copies of such process to such party at such party’s address
specified in Section 19.


(c)Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any action, suit or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party hereto have been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 15(d).


(d)Except as determined in a final judgment by any arbiter of an action, suit or
proceeding brought in connection with any dispute arising out of or relating to
this Agreement, each party hereto shall be responsible for its own costs and
expenses (including outside attorneys’ fees and expenses) incurred in connection
with any dispute arising out of or relating to this Agreement.


16.Amendment; No Waiver; Severability. (a) No provisions of this Agreement may
be amended, modified, waived or discharged except by a written document signed
by Executive and a duly authorized officer of the Company (other than
Executive). The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No failure or
delay by either party in exercising any right or power hereunder will operate as
a waiver thereof, nor will any single or


9

--------------------------------------------------------------------------------





partial exercise of any such right or power, or any abandonment of any steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.


(a)If any term or provision of this Agreement is invalid, illegal or incapable
of being enforced by any applicable law or public policy, all other conditions
and provisions of this Agreement shall nonetheless remain in full force and
effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party; provided, that in the event that any court of competent
jurisdiction shall finally hold in a non-appealable judicial determination that
any provision of Section 5, 6, 7, 8 or 9 (whether in whole or in part) is void
or constitutes an unreasonable restriction against Executive, such provision
shall not be rendered void but shall be deemed to be modified to the minimum
extent necessary to make such provision enforceable for the longest duration and
the greatest scope as such court may determine constitutes a reasonable
restriction under the circumstances. Subject to the foregoing, upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.


17.Entire Agreement. This Agreement (including its exhibits) constitutes the
entire agreement and understanding between the Company and Executive with
respect to the subject matter hereof and supersedes all prior agreements and
understandings (whether written or oral), between Executive and the Company,
relating to such subject matter, including, as of the Effective Date, the
Employment Agreement, dated as of April 27, 2017, between Executive and the
Company. None of the parties shall be liable or bound to any other party in any
manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein. Notwithstanding anything
herein to the contrary, nothing in this Agreement (other than the termination
provisions in Section 4) shall divest Executive from any benefits previously
granted to or vested by Executive, including equity awards granted or vested
prior to the Effective Date.


18.Survival. The rights and obligations of the parties under the provisions of
this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended benefits of such provisions.
Without limiting the generality of the foregoing: Sections 3(f) (relating to his
employment with the Company), 4(b)-4(e) (relating to a termination of
Executive’s employment during the Term) and 5 through 22 of this Agreement shall
survive the termination of this Agreement and continue to apply following the
end of the Term, unless otherwise modified by a separate agreement between
Executive and the Company.


19.Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one business day in the case
of express mail or overnight courier service) to the parties at the following
addresses or facsimiles (or at such other address for a party as shall be
specified by like notice):


If to the Company:                Tribune Media Company
685 Third Avenue
New York, NY 10017
Attn:    Chairman of the Compensation Committee and
Attn:    General Counsel
            


10

--------------------------------------------------------------------------------





With a copy to:                    Meir D. Katz, Esq.
Lawrence K. Cagney, Esq.
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
mdkatz@debevoise.com
lkcagney@debevoise.com




If to Executive:                    Mr. Chandler Bigelow
At the most recent address on file with the Company


With a copy to:                    Steven C. Florsheim, Esq.
Sperling & Slater, P.C.
55 W. Monroe St., Suite 3200
Chicago, IL 60603
sflorsheim@sperling-law.com


Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.


20.Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.


21.Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


22.Section 409A. (a) As used herein, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations promulgated thereunder (and such other Treasury or Internal Revenue
Service guidance) as in effect from time to time. The parties intend that any
amounts payable hereunder that could constitute “deferred compensation” within
the meaning of Section 409A will be compliant with Section 409A or exempt from
Section 409A. Notwithstanding the foregoing, Executive shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Executive or for Executive’s account in connection with payments
and benefits provided in accordance with the terms hereof (including any taxes
and penalties under Section 409A of the Code), and neither the Company nor any
of its affiliates shall have any obligation to indemnify or otherwise hold
Executive (or any beneficiary) harmless from any or all of such taxes or
penalties.


(a)Notwithstanding anything herein to the contrary, the following special rule
shall apply, if and to the extent required by Section 409A: in the event that
(i) Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), (ii) amounts or benefits hereunder or any other
program, plan or arrangement of the Company or a controlled group affiliate
thereof are due or payable on account of “separation from service” within the
meaning of Treasury Regulations § 1.409A-1(h), and (iii) Executive is employed
by a public company or a controlled group affiliate thereof, no payments
hereunder that are “deferred compensation” subject to Section 409A shall be made
to Executive prior to the date that is six (6) months after the date of
Executive’s separation from service or, if earlier, Executive’s date of death,
and following any applicable six (6) month delay, all such delayed payments will
be paid in a single lump sum without interest on the earliest permissible
payment date.


11

--------------------------------------------------------------------------------





(b)Any payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
commence to be paid or provided to Executive 61 days following a “separation
from service” as defined in Treasury Regulations § 1.409A-1(h), provided that
Executive satisfies the Release Condition, as required by Section 4(g) above.
Each payment made hereunder (including each separate installment payment in the
case of a series of installment payments) shall be deemed to be a separate
payment for purposes of Section 409A. In addition, where a payment is to be made
during a period of time (e.g., within 60 days following termination of
employment) and such period of time falls in two calendar years, the payment
shall be made in the second calendar year. For purposes of this Agreement, with
respect to payments of any amounts that are considered to be “deferred
compensation” subject to Section 409A, references to “termination of
employment”, “termination”, or words and phrases of similar import, shall be
deemed to refer to Executive’s “separation from service” as defined in
Section 409A, and shall be interpreted and applied in a manner that is
consistent with the requirements of Section 409A.


(c)Notwithstanding anything to the contrary in this Agreement, any payment or
benefit under this Agreement or otherwise that is eligible for exemption from
Section 409A pursuant to Treasury Regulations § 1.409A-1(b)(9)(v)(A) or (C)
(relating to certain reimbursements and in-kind benefits) shall be paid or
provided to Executive only to the extent that the expenses are not incurred, or
the benefits are not provided, beyond the last day of the second calendar year
following the calendar year in which Executive’s “separation from service”
occurs, and provided that such expenses are reimbursed no later than the last
day of the third calendar year following the calendar year in which Executive’s
“separation from service” occurs. To the extent that any indemnification
payment, expense reimbursement, or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such indemnification payment or
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the indemnification payment or provision of
in-kind benefits or expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), and in no event shall any indemnification payment or expenses
be reimbursed after the last day of the calendar year following the calendar
year in which Executive incurred such indemnification payment or expenses, and
in no event shall any right to indemnification payment or reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.
[Remainder of page intentionally left blank; signature page follows]


12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.




TRIBUNE MEDIA COMPANY


/s/ Peter Kern
By: Peter Kern
Title: Chief Executive Officer
CHANDLER BIGELOW III
/s/ Chandler Bigelow III
                    
                    






13

--------------------------------------------------------------------------------





Annex A
Certain Definitions
“Accrued Entitlements” means (i) any accrued but unpaid Base Salary and any duly
incurred, timely submitted, and unreimbursed expenses under the Company’s
business expense reimbursement policies, in each case accrued or incurred
through the date of termination of employment, payable as soon as practicable
and in all events within 30 days following termination of employment, (ii)
amounts owing to Executive upon a termination of employment under the express
terms of any other benefit plans, programs, or arrangements in which Executive
participates, other than severance plans or policies, (iii) any earned but
unpaid Annual Bonus for the year prior to the year of termination, and (iv)
amounts otherwise expressly required by applicable law to be paid to Executive.
“Anticipatory CIC Termination” means the termination of Executive’s employment
by the Company without Cause (other than due to death or Disability) or by
Executive for Good Reason, in either case, after the Company enters into a
Transaction Agreement.
“Cause” means: (a) the conviction of, or nolo contendere or guilty plea, to a
felony (whether any right to appeal has been or may be exercised); (b) conduct
constituting embezzlement, material misappropriation or fraud, whether or not
related to Executive’s employment with the Company; (c) commission of a material
act of dishonesty or conduct in violation of Company’s written policies and
codes of conduct; (d) willful unauthorized disclosure or use of Confidential
Information or any other breach of the restrictive covenants set forth in
Sections 5, 6, 7, 8 or 9; (e) material improper destruction of Company property;
(f) willful misconduct in connection with the performance of Executive’s duties;
(g) any conduct by Executive resulting in, or which is reasonably likely to
result in, the Company or any of its affiliates experiencing public disgrace or
disrepute or (h) any finding by the Securities and Exchange Commission
pertaining to Executive’s willful conduct, which, in the opinion of independent
counsel selected by the Company, could reasonably be expected to impair or
impede the Company’s ability to register, list, or otherwise offer its stock to
the public, or following any initial public offering, to maintain itself as a
publicly traded company; provided, however, that Executive shall be provided a
10-day period to cure any such breach set forth in clause (c), (e), or (f), to
the extent curable. For the avoidance of doubt, placing Executive on paid leave
for up to 60 days during which the Company continues to provide Executive with
all compensation and benefits provided for hereunder, pending the Company’s good
faith determination of whether there is a basis to terminate Executive for
Cause, will not by itself (x) constitute a termination of Executive’s employment
hereunder or (y) provide Executive with Good Reason to resign. Notwithstanding
anything to the contrary herein, any conduct or alleged conduct asserted in or
relating to the pending Bankruptcy-related litigation will not be a basis for a
“Cause” termination under clause (g) above.
“Change in Control” shall be deemed to occur upon:
(i)    the acquisition, through a transaction or series of transactions (other
than through a public offering of the Company’s common stock under the
Securities Act of 1933, as amended (the “Securities Act”) or similar law or
regulation governing the offering and sale of securities in a jurisdiction other
than the United States), by any person or entity of beneficial ownership (as
defined in Rule 13d-3 promulgated under Section 13 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), “Beneficial Ownership”) of more
than 50% (on a fully diluted basis) of either (A) the then-outstanding shares of
common stock of the Company taking into account as outstanding for this purpose
such common stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such common stock (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”);


(ii)    the date upon which individuals who, during any consecutive 24-month
period, constitute the board of directors of the Company (the “Board” and, such
individuals, the “Incumbent


14

--------------------------------------------------------------------------------





Directors”) cease for any reason to constitute at least a majority of the Board;
provided, that any person becoming a director subsequent to the date hereof
whose election or nomination for election was approved by a vote of at least two
thirds of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be deemed an Incumbent Director; provided further, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-12 of Regulation 14A promulgated under the Exchange Act, with respect
to directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person or entity other than the Board
shall be deemed an Incumbent Director; or


(iii)    the consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange, or similar form of
corporate transaction involving the Company (a “Business Combination”), or sale,
transfer, or other disposition of all or substantially all of the business or
assets of the Company to third party purchaser that is not an affiliate of the
Company (a “Sale”), that in each case requires the approval of the Company’s
stockholders (whether for such Business Combination or Sale or the issuance of
securities in such Business Combination or Sale), unless immediately following
such Business Combination or Sale, (A) 50% or more of the total voting power of
(x) the entity resulting from such Business Combination or the entity that has
acquired all or substantially all of the business or assets of the Company in a
Sale (in either case, the “Surviving Company”), or (y) if applicable, the
ultimate parent entity that directly or indirectly has Beneficial Ownership of
sufficient voting securities eligible to elect a majority of the board of
directors (or the analogous governing body) of the Surviving Company (the
“Parent Company”), is represented by the Outstanding Company Voting Securities
that were outstanding immediately prior to such Business Combination or Sale
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted or exchanged pursuant to such Business
Combination or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Outstanding Company
Voting Securities among the holders thereof immediately prior to the Business
Combination or Sale, and (B) no person or entity is or becomes the Beneficial
Owner, directly or indirectly, of more than 50% of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors (or the analogous governing body) of the Parent Company (or, if there
is no Parent Company, the Surviving Company).
“Disability” means Executive would be entitled to long-term disability benefits
under the Company’s long-term disability plan as in effect from time to time,
without regard to any waiting or elimination period under such plan and assuming
for the purpose of such determination that Executive is actually participating
in such plan at such time. If the Company does not maintain a long-term
disability plan, “Disability” means Executive’s inability to perform Executive’s
duties and responsibilities hereunder due to physical or mental illness or
incapacity that is expected to last for a consecutive period of 90 days or for a
period of 120 days in any 365 day period as determined by the Company in its
good faith judgment.
“Good Reason” means, without Executive’s prior written consent, one or more of
the following events: (a) a reduction in the Base Salary or a reduction in the
Target Bonus below the minimum amount set forth in Section 3(b)(i) above; (b) a
material diminution or adverse change in Executive’s duties, authority,
responsibilities, or positions; or (c) the requirement that Executive be based
at a location in excess of 50 miles from Executive’s then-current principal
place of employment, except for required travel on the Company’s business to an
extent substantially consistent with Executive’s position or (d) in the case of
a Change in Control that is either a Business Combination in which the Company
is not the Surviving Company or a Sale, the failure of the Surviving Company to
assume this Agreement; provided, however, that prior to resigning for Good
Reason, Executive shall give written notice to the Company of the facts and
circumstances claimed to provide a basis for such resignation not more than
thirty (30) days following Executive’s knowledge of such facts and
circumstances, and the Company shall have thirty (30) days after receipt of such
notice to cure such facts and circumstances (and if so cured, then Executive
shall not be permitted to resign with Good Reason in respect thereof). Any
resignation with Good Reason shall be communicated to the Company by written
notice, which shall include Executive’s date of termination of employment
(which, except as set forth in the preceding sentence, shall be a date at least
ten (10) days after delivery


15

--------------------------------------------------------------------------------





of such notice and the expiration of such cure period and not later than 60 days
thereafter). If a Change in Control shall occur and, within the two (2) years
immediately following the Change in Control, Executive is not serving as the
chief financial officer of the Company, the Surviving Company or Parent Company,
Executive’s good faith determination that any of the items described in clause
(b) above has occurred shall be presumed to be correct, unless refuted by clear
and convincing evidence to the contrary. For the avoidance of doubt, in no event
shall the mere occurrence of a Change in Control, the disposition of one or more
divisions or business units of the Company or the Company ceasing to be a public
company, absent any further impact on Executive, be deemed to constitute Good
Reason.
“Transaction Agreement” means a definitive agreement, the consummation of which
would constitute a Change in Control that qualifies as a change in the ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company pursuant to Section 409A of the
Code.


16

--------------------------------------------------------------------------------







Exhibit A
GENERAL RELEASE AND
COVENANT NOT TO SUE
TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
1.Chandler Bigelow III (“Executive”), on his own behalf and on behalf of his
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present (Executive’s “Related Parties”), in consideration for
the amounts payable and benefits to be provided to him under that Employment
Agreement relating to employment with the Company, dated as of November 30,
2018, between Tribune Media Company, a Delaware corporation (the “Company”), and
Executive (the “Employment Agreement”), hereby covenants not to sue or pursue
any litigation against, and waives, releases, and discharges the Company, its
subsidiaries and affiliates, their predecessors, and successors, and all of
their respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives, managers, employees, trustees (in
their official and individual capacities), employee benefit plans and their
administrators and fiduciaries (in their official and individual capacities) of
any of the foregoing (collectively, the “Releasees”), from any and all claims,
demands, rights, judgments, defenses, complaints, actions, charges or causes of
action whatsoever, of any and every kind and description, whether known or
unknown, accrued or not accrued, that Executive ever had, now has or shall or
may have or assert as of the date of this General Release and Covenant Not to
Sue against the Releasees relating to Executive’s employment with the Company or
the termination thereof or Executive’s service as an officer or director of the
Company or its subsidiaries or affiliates or the termination of such service,
including, without limiting the generality of the foregoing, any claims,
demands, rights, judgments, defenses, actions, charges or causes of action
related to employment or termination of employment or that arise out of or
relate in any way to the Age Discrimination in Employment Act of 1967 (“ADEA,” a
law that prohibits discrimination on the basis of age), the National Labor
Relations Act, the Civil Rights Act of 1991, the Americans With Disabilities Act
of 1990, Title VII of the Civil Rights Act of 1964, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act, the
Sarbanes-Oxley Act of 2002, all as amended, and other federal, state and local
laws relating to discrimination on the basis of age, sex or other protected
class, all claims under federal, state or local laws for express or implied
breach of contract, wrongful discharge, defamation, intentional infliction of
emotional distress, and any related claims for attorneys’ fees and costs
(collectively, “Claims”) (the “Release”); provided, however, that nothing herein
shall release the Company from (i) any of its obligations to Executive under the
Employment Agreement (including, without limitation, its obligation to pay the
amounts and provide the benefits conditioned upon the effectiveness of this
General Release and Covenant Not to Sue), the Supplemental PSU Agreement or
Supplemental RSU Agreement (as such terms are defined in the Employment
Agreement) and any other award agreement relating to equity awards granted to
Executive; (ii) any rights Executive may have in respect of accrued vested
benefits under the employee benefit plans of the Company and its subsidiaries;
(iii) any rights Executive may have to indemnification under the Employment
Agreement, the Company’s by-laws, other applicable law, or any insurance
coverage or other benefits under any directors and officers insurance or similar
policies; or (iv) any rights Executive and Executive’s Related Parties may have
to obtain contribution as permitted by applicable law in the event of an entry
of judgment against Executive and the Company as a result of any act or failure
to act for which Executive and the Company are held jointly liable; (v) any
rights Executive may have under the Second Amended and Restated Tribune Company
Rabbi Trust Agreement for Chandler Bigelow III and the Management Incentive Plan
Rabbi Trust No. 1; (vi) all rights provided by COBRA; or (vii) Executive’s
rights under the Company’s 401k Plan for monies placed in the plan prior to the
date Executive’s employment with Company ends. If any Releasee pursues a claim
against Executive, nothing in this Release shall be deemed to prevent Executive
from asserting any defense, claims for setoff or counterclaims as against such
suing party.


2.Executive further agrees that this General Release and Covenant Not to Sue may
be pleaded as a full defense to any action, suit or other proceeding for Claims
that is or may be initiated, prosecuted or


17

--------------------------------------------------------------------------------





maintained by Executive or Executive’s heirs or assigns. Executive understands
and confirms that Executive is executing this General Release and Covenant Not
to Sue voluntarily and knowingly, but that this General Release and Covenant Not
to Sue does not affect Executive’s right to claim otherwise under ADEA. In
addition, Executive shall not be precluded by this General Release and Covenant
Not to Sue from filing a charge with any relevant federal, state or local
administrative agency, but Executive agrees to waive Executive’s rights with
respect to any monetary or other financial relief arising from any such
administrative proceeding.


3.In furtherance of the agreements set forth above, Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein. Nevertheless, it is
Executive’s intention to fully, finally and forever release all such matters,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein. The parties hereto acknowledge and
agree that this waiver shall be an essential and material term of the release
contained above. Nothing in this paragraph is intended to expand the scope of
the release as specified herein.


4.The Company’s offer to Executive of this General Release and Covenant Not to
Sue and the payments and benefits set forth in the Letter Agreement are not
intended as, and shall not be construed as, any admission of liability,
wrongdoing or improper conduct by the Company. Executive acknowledges that
Executive has not filed or caused to be filed any complaint, charge, claim or
proceeding, against any of the Releasees before any local, state, federal or
foreign agency, court or other body (each individually a “Proceeding”).
Executive represents that Executive is not aware of any basis on which such a
Proceeding could reasonably be instituted. Executive (i) acknowledges that
Executive will not initiate or cause to be initiated on Executive’s behalf any
Proceeding and will not participate in any Proceeding, in each case, except as
required by law; and (ii) waives any right Executive may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”).


5.Notwithstanding anything else contained in this General Release and Covenant
Not to Sue, the Employment Agreement or any other agreement between the
Executive and the Company or any of its affiliates to the contrary, including,
without limitation, Section 1 hereof, nothing in any such agreement limits or
shall be construed to limit (i) Employee’s ability to file a charge or complaint
with the Equal Employment Opportunity Commission (“EEOC”), the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”), (ii) Executive’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company or (iii) Executive’s right to receive an award for information provided
to any Government Agencies.


6.Executive acknowledges that Executive has been offered a period of time of at
least [21/45]     To be selected based on whether applicable termination is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in ADEA). days to consider whether to sign this General
Release and Covenant Not to Sue, and the Company agrees that Executive may
cancel this General Release and Covenant Not to Sue at any time during the seven
days following the date on which this General Release and Covenant Not to Sue
has been signed (the “Revocation Period”). Executive acknowledges and agrees
that Executive has entered into this General Release and Covenant Not to Sue
knowingly and willingly and has had ample opportunity to consider the terms and
provisions of this General Release and Covenant Not to Sue. Executive further
acknowledges that Executive has read this General Release and Covenant not to
sue carefully, has been advised by the Company to, and has in fact, consulted an
attorney, and fully understands that by signing this General


18

--------------------------------------------------------------------------------





Release and Covenant Not to Sue Executive is giving up certain rights which
Executive may have to sue or assert a claim against any of the Releasees. In
order to cancel or revoke this General Release and Covenant Not to Sue,
Executive must deliver to the Board of Directors of the Company written notice
stating that Executive is canceling or revoking this General Release and
Covenant Not to Sue during the Revocation Period. If this General Release and
Covenant Not to Sue is timely canceled or revoked, none of the provisions of
this General Release and Covenant Not to Sue shall be effective or enforceable,
and the Company shall not be obligated to make the payments to Executive or to
provide Executive with the benefits identified in the Sections of the Employment
Agreement referred to in Section 4(g) of the Employment Agreement, unless and
until the requirements with respect thereto are met. Executive acknowledge that,
even if this General Release and Covenant Not to Sue is not executed or is
canceled or revoked by Executive, the provisions of the Employment Agreement
that otherwise by their terms survive termination of Executive’s employment
shall remain in full force and effect.


7.The invalidity or unenforceability of any provision or provisions of this
General Release and Covenant Not to Sue shall not affect the validity or
enforceability of any other provision of this General Release and Covenant Not
to Sue, which shall remain in full force and effect. This General Release and
Covenant Not to Sue sets forth the entire agreement of Executive and the Company
in respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this General Release and Covenant Not
to Sue. The validity, interpretation, construction and performance of this
General Release and Covenant Not to Sue shall be governed by the laws of the
State of New York without regard to its conflicts of law principles, and the
provisions of Sections 14 and 15 of the Employment Agreement shall apply mutatis
mutandis.


19

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive and the Company have each caused this General
Release and Covenant Not to Sue to be executed as of the dates shown below.
    
TRIBUNE MEDIA COMPANY


/s/ Peter Kern
By: Peter Kern
Title: Chief Executive Officer
Date: November 30, 2018
EXECUTIVE
/s/ Chandler Bigelow III
Chandler Bigelow III
Date: November 30, 2018
                








20

--------------------------------------------------------------------------------





Exhibit B
Award Agreement for Supplemental PSU Grant
TRIBUNE MEDIA COMPANY
PERFORMANCE SHARE UNIT AGREEMENT
THIS PERFORMANCE SHARE UNIT AGREEMENT (the “Agreement”) is made by and between
Tribune Media Company, a Delaware corporation (the “Company”), and Chandler
Bigelow (the “Participant”), and is dated as of November 30, 2018.
1.Grant. Pursuant to this Agreement, within thirty (30) days following the date
hereof, the Company shall grant to the Participant 29,806 performance share
units (“PSUs”), each of which shall represent an unfunded and unsecured promise
of the Company to deliver (or cause to be delivered) to the Participant upon
settlement one share of Class A Common Stock (“Common Stock”) of the Company (or
cash equal to the fair market value thereof, as determined pursuant to the
Equity Plan (as defined below)), subject to the terms and conditions described
below. The PSUs awarded to the Participant hereby shall be subject to all of the
terms and conditions set forth in this Agreement, as well as the terms and
conditions of the Tribune Media Company 2016 Incentive Compensation Plan (the
“Equity Plan”; capitalized terms used but not defined herein shall have the same
meaning as set forth in the Equity Plan).


2.Vesting Schedule.


(a)Generally. All of the PSUs shall vest upon the first time that the closing
price of the Common Stock on the New York Stock Exchange equals at least $45.00
(as the same may hereafter be adjusted pursuant to Section 2(b) and Section 4
below, the “Stock Price Hurdle”) or more on each day during any period of
fifteen (15) consecutive trading days ending after the date hereof and on or
prior to December 31, 2020 (the “Expiration Date”). Except as expressly provided
in Section 2(c)(ii) below, the PSUs shall not become vested unless the
Participant has remained continuously employed with the Company through the
applicable vesting event. In the event the PSUs have not vested on or prior to
the Expiration Date, the PSUs shall automatically terminate and be forfeited for
no consideration.


(b)Adjustment for Cash Dividends. The amount of any cash dividend (whether a
regular or special cash dividend) paid with respect to shares of Common Stock (a
“Cash Dividend”) having a record date that is after the date hereof, on or prior
to the Expiration Date, achievement of the Stock Price Hurdle and a Change in
Control shall reduce (on a dollar-for-dollar basis) the Stock Price Hurdle.
Following each Cash Dividend payment, a determination shall be made whether the
Stock Price Hurdle has been achieved as a result thereof.
(c)Change in Control.
(i)If a Change in Control shall occur while the Participant is employed by the
Company, all the PSUs shall vest upon consummation of the Change in Control.


(ii)If the Participant’s employment is terminated in an Anticipatory CIC
Termination and a related Change of Control shall occur within the earlier to
occur of (i) the one-year anniversary of the date of such Anticipatory CIC
Termination or (ii) the Expiration Date, all the PSUs shall vest upon
consummation of the Change in Control. The terms “Anticipatory CIC Termination”
and “Related Change in Control” as used herein shall have the same meanings as
set forth in the Employment Agreement, dated as of November 30, 2018, between
the Company and the Participant (the “Employment Agreement”).


(d)Exclusive Vesting. The vesting and settlement provisions set forth in this
Section 2 and Section 3 below shall be the exclusive vesting and settlement
provisions applicable to the PSUs and shall supersede any other


21

--------------------------------------------------------------------------------





provisions relating to vesting and settlement (whether in the Employment
Agreement, the Equity Plan or elsewhere), unless such other such provision
expressly refers to this Agreement by name and date. Except as expressly
provided in Section 2(c)(ii) above, unvested PSUs shall automatically terminate
and be forfeited for no consideration upon the effective date of the
Participant’s termination of employment with the Company.


3.Settlement.


(a)Delivery of Shares or Cash.


(i)Generally. In the event that PSUs become vested pursuant to Section 2(a),
within 30 days of the vesting event, the Company shall issue or transfer to the
Participant, or cause to be issued or transferred to the Participant, one share
of Common Stock in respect of each PSU that became vested; provided, however,
that, if required to comply with applicable law, cash shall be paid in lieu of
delivering shares of Common Stock in respect of vested PSUs and, in any event,
the Committee may, in its sole discretion, elect to pay cash or part cash and
part Common Stock in lieu of delivering only shares of Common Stock in respect
of vested PSUs. If a cash payment is made in lieu of delivering shares of Common
Stock or pursuant to this Section 3(a)(i), the amount of such payment shall be
equal to the fair market value of the Common Stock (as determined pursuant to
the Equity Plan) as of such date, less an amount equal to all federal, state,
local, and non-U.S. income and employment taxes required to be withheld. Shares
of Common Stock received upon Settlement of a PSU shall remain subject to the
terms of this Agreement.


(ii)Change in Control. In the event that any of the PSUs become vested pursuant
to Section 2(c)(i) or 2(c)(ii), the Company shall deliver to the Participant in
respect of each such vested PSU a cash amount equal to the value of the
consideration payable to stockholders of the Company for a share of Common Stock
in connection with the Related Change in Control (as determined by the
Committee), less an amount equal to all federal, state, local, and non-U.S.
income and employment taxes required to be withheld.


(b)Tax Withholding. In connection with any settlement of PSUs, the Participant
will be required to satisfy applicable withholding tax obligations (including
payments made pursuant to Section 3(a)(i) above). For the avoidance of doubt,
the Compensation Committee (the “Committee”) of the Company’s Board of Directors
hereby consents to the payment of any required tax withholding pursuant to the
immediately prior sentence being satisfied using unrestricted shares of Common
Stock delivered in settlement of vested PSUs pursuant to Section 3(a)


(c)Compliance with Laws. The granting and settlement of the PSUs and any other
obligations of the Company under this Agreement shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of Common Stock
hereunder as the Committee may consider appropriate and may require the
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Common Stock
hereunder in compliance with applicable laws, rules, and regulations.


4.Adjustments for Certain Events. Except for Cash Dividends, in the event that
there shall occur any transaction, other event or adjustment in the Common Stock
that would require an adjustment of any performance share units then outstanding
under the Equity Plan, (i) the PSUs shall be adjusted in the same manner as the
Committee determines to adjust the other performance share units then
outstanding under the Equity Plan and (ii) the Stock Price Hurdle shall be
adjusted by the Committee in a manner that, following such transaction, event or
adjustment, maintains the same ratio (as determined in such reasonable manner as
the Committee shall determine) of the Stock Price Hurdle to the fair market
value of the Common Stock (as determined pursuant to the Equity Plan) as was in
effect immediately prior to such transaction, event or adjustment. Following any
adjustment under this Section 4, a determination shall be made whether the Stock
Price Hurdle has been achieved as a result of such adjustment. All non-cash
distributions, if any, received by the Participant with respect to the PSUs as a
result of any


22

--------------------------------------------------------------------------------





stock split, stock distributions, combination of shares, or other similar
transaction shall be subject to the restrictions of this Agreement and the
vesting conditions specified herein.


5.Rights as Stockholder. The Participant shall not be deemed for any purpose to
be the owner of any shares of Common Stock subject to the PSUs unless and until
(a) the PSUs shall have vested and settled pursuant to the terms herein, (b) the
Company shall have issued and delivered to the Participant the Common Stock
hereunder, and (c) the Participant’s name shall have been entered as a
stockholder of record with respect to such Common Stock on the books of the
Company. Notwithstanding any rights that may apply to other performance share
units of the Company, unvested PSUs shall not have any rights to receive any
dividend equivalents in respect of any regular quarterly cash dividends or
special cash dividends. Any certificates representing the Common Stock delivered
to the Participant shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, and any applicable federal or state laws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions as the Committee deems appropriate.


6.Lock-Up Period. If requested by the underwriters managing any public offering
of Common Stock, the Participant agrees to execute a separate agreement to the
effect that, except as otherwise approved by the Committee or estate planning
transfers permitted under the Equity Plan, shares of Common Stock acquired by
the Participant following the vesting and settlement of all or any portion of
the PSUs may not be sold, transferred, or otherwise disposed of prior to the
date following such public offering as so required by such underwriters (the
“Lock-Up Period”). The Company may impose stop-transfer instructions with
respect to the Common Stock subject to the foregoing restriction until the end
of such Lock-Up Period.


7.Parachute Payments.


(a)Notwithstanding anything to the contrary herein, if the Company enters into a
Transaction Agreement (as defined in the Employment Agreement), an independent
registered public accounting firm retained by the Company prior to the
occurrence of the Related Change in Control (the “Accounting Firm”) shall
determine whether all or any portion of the compensatory payments that the
Participant receives from the Company (including any compensation received in
respect of the RSUs) will constitute “excess parachute payments” within the
meaning of Section 280G of the Code such that the Participant would be subject
to the excise tax imposed by Section 4999 of the Code or any other similar state
excise tax or any interest or penalty is incurred by the Participant with
respect to such excise tax (the “Excise Tax”). If the Participant would be
subject to an Excise Tax, the Accounting Firm shall also determine whether the
Participant would receive a greater net after tax benefit, taking into account
all otherwise applicable federal, state and local income, employment and excise
taxes that would otherwise be imposed on or with respect to such compensatory
payments, if the amount of such compensatory payments were to be reduced to
three times the Participant’s “base amount”, as defined in Section 280G(b)(3) of
the Code, less one dollar (the “Safe Harbor Limit”). If the Participant would
receive a greater net after-tax benefit if the compensatory payments were
reduced to the Safe Harbor Limit, then the number of PSUs that could become
vested in connection with the Related Change in Control shall be reduced (but
not below zero) as and to the extent the Accounting Firm determines to be
necessary so that the compensatory payments shall not exceed the Safe Harbor
Limit.


(b)In connection with making determinations under this Section 7, the Accounting
Firm shall take into account, to the extent permitted under Section 280G of the
Code, the value of any reasonable compensation for services rendered by the
Participant before, and to be rendered after the date of the Related Change in
Control, including the value of any noncompetition provisions that may apply to
the Participant following such date. The Company shall cooperate with the
Accounting Firm in any making such determinations. All fees and expenses of the
Accounting Firm in implementing the provisions of this Section 7, including
those expenses incurred to value any restrictive covenants, shall be borne by
the Company.




23

--------------------------------------------------------------------------------





(c)If it shall be subsequently determined that the number of PSUs (or the value
thereof) that the Accounting Firm determined had to be reduced in accordance
with the provisions of Section 7(a) is less than the number of PSUs (or the
value thereof) actually required to avoid the application of the Excise Tax on
the Participant’s compensatory payments to the Participant, then the value
attributable to the appropriate number of PSUs in excess of the number of PSUs
determined to be reduced by the Accounting Firm pursuant to this Section 7 shall
be deemed for all purposes to be a loan to the Participant made on the date of
receipt of such vested PSUs, which the Participant shall have an obligation to
repay to the Company, together with interest on such amount at the applicable
Federal rate (as defined in Section 1274(d) of the Code) from the date of the
Participant’s receipt of payment for such vested PSUs to the date of repayment
by the Participant.


(d)Except as otherwise expressly provided in Section 7(c), all determinations
made by the Accounting Firm under this Section 7 shall be binding upon the
Company and the Participant.


8.Representations and Warranties of Participant. The Participant hereby makes
the following acknowledgements, representations, and warranties to the Company:


(a)No Arrangements to Sell. Except as specifically provided herein, the
Participant has no contract, undertaking, understanding, agreement, or
arrangement, formal or informal, with any person to sell, transfer, or pledge
all or any portion of the PSUs or the Common Stock underlying the PSUs and has
no current plans to enter into any such contract, undertaking, understanding,
agreement, or arrangement.


(b)PSUs Not Transferable. The Participant understand that the PSUs are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise).


9.General.


(a)Delivery of Documents. The Participant agrees that the Company may deliver by
email all documents relating to the PSUs and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission). The Participant also agrees that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
website, it shall notify the Participant by email or such other reasonable
manner as then determined by the Company.


(b)No Employment Rights. This Agreement does not confer upon the Participant any
right to continue as an employee or service provider of the Company or any of
its affiliates.


(c)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.


(d)Entire Agreement. Except for the Equity Plan, this Agreement and the
Employment Agreement contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and supersede
all prior communications, representations, and negotiations in respect thereto.
No change, modification, or waiver of any provision of this Agreement shall be
valid unless the same be in writing and signed by the parties hereto.




24

--------------------------------------------------------------------------------





(e)Interpretation. The interpretation, construction, performance, and
enforcement of this Agreement shall lie within the sole discretion of the
Committee, and the Committee’s determinations shall be conclusive and binding on
the Participant and any other interested persons.


(f)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
[Remainder of page intentionally left blank; signature page follows]






25

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
TRIBUNE MEDIA COMPANY


/s/ Peter Kern
By: Peter Kern
Title: Chief Executive Officer
PARTICIPANT
/s/ Chandler Bigelow III
Chandler Bigelow III




26